Citation Nr: 0719509	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-28 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain




INTRODUCTION

The veteran had active service from July 1966 to June 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A June 1968 service medical record reports the veteran was 
assessed with possible tinea versicolor, and a July 1968 
record reports a diagnosis of tinea versicolor.  The veteran 
has stated that he received treatment by a dermatologist 
after service for a skin condition, but the records are not 
available.  See July and September 2004 statements; November 
2005 Travel Board hearing transcript.  

The veteran currently has a skin condition manifested by 
"areas of very, very pale skin" and "areas of a very deep 
tan."  See November 2005 Travel Board hearing transcript.  
The veteran stated that his skin is very sensitive to 
sunlight and that his skin burns within 5 minutes of sun 
exposure.  Id.  

The evidence of record indicates that the veteran served in 
Vietnam from June 1968 to June 1969 and that he was diagnosed 
with a skin condition while in service.  Based on the in-
service treatment and the current evidence of a skin 
condition, the Board finds that a VA examination and opinion 
is necessary to determine if the veteran's current skin 
condition is related to service.  See 38 U.S.C.A. § 5103A(d).  




Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA skin 
examination.  The examiner should report 
any skin condition diagnosed and should 
state whether it is at least as likely as 
not (a 50 percent or greater degree of 
probability) that the diagnosed skin 
condition is etiologically related to 
service, to include tinea versicolor 
diagnosed in service, and exposure to 
Agent Orange.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

2.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefit sought on appeal may now be 
granted.  The decisions should be made on 
the merits of the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



